Citation Nr: 1400230	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-36 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder, to include as secondary to service-connected disability, and if so whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cerebrovascular accident (CVA), including a transient ischemic attack (TIA) to include as secondary to service connected disability and if so whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse and appellant's employer


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1976 to July 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In October 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issues of entitlement to service connection for a heart disorder and for a CVA including a TIA, both to include as secondary to service connected is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2008, the RO denied service connection for a heart disorder and for a CVA.  The Veteran filed a notice of disagreement, and a statement of the case was issued.  He did not appeal the determinations and the decision became final. 

2.  Evidence added to the record since the final denial of  entitlement to service connection for a heart disorder and for a CVA includes evidence that was not previously before agency decision makers; the evidence relates to an unestablished  fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The May 2008 decision that denied the Veteran's claim for service connection for a heart disorder, to include as secondary to service-connected disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim for service connection for a heart disorder, to include as secondary to service-connected disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  The May 2008 decision that denied the Veteran's claim for service connection for a cerebrovascular accident, including a transient ischemic attack, to include as secondary to service-connected disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

4.  New and material evidence has been received to reopen the claim for service connection for a cerebrovascular accident, including a transient ischemic attack, to include as secondary to service connected disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 8 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v.  Principi, 16 Vet. App. 183(2002).  In accordance with 38  C.F.R. § 3.159(b)(1), proper notice must inform the claimant  of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to  provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim. Pelegrini v.  Principi, 18 Vet. App. 112(2004).   

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a  connection between the Veteran's service and the disability;  (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, as to the claims to reopen, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). the exception to this rule is 38 U.S.C.A. §  5108, which provides that if new and material evidence is  presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review  the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380(Fed. Cir. 1996). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273(1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513(1992).  

In May 2008, the RO denied service connection for a heart disorder and for a CVA, including a TIA, and so informed the Veteran that same month.  He filed a notice of disagreement and a statement of the case was issued.  He did not appeal the denials and the rating action thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the RO consisted of the Veteran's service treatment records, VA treatment records dated in 2007, and VA examination reports dated in 2008.  

The service treatment records showed no treatment for a CVA.  They showed that in 1996 he was found to have an atrioventricular block with a mitral valve prolapsed.  At separation in March 1996, he reported having chest pain during service.  VA records showed findings of a history of a CVA the last of which occurred in October 2007 and that he had a history of a heart attack.  VA examination showed no diagnosis of a heart condition or of a CVA.  The RO denied the claims finding that the CVA was not shown in service and that he was not service connected for hypertension and thus secondary service connection was not warranted.  As to the heart disorder, the RO found that there was no current diagnosis.  That determination is final.  38 U.S.C.A. § 7105; 38 C.F.R.  § 20.1103. 

Evidence added to the record since the May 2008 denial consists of VA treatment records dated from 2007 to 2011 and VA examinations dated in 2008 and 2011 and a records from a private examiner dated 2006, 2007 and 2008.  

As well there is a September 2010 statement from a private examiner in which it is stated that upon review of his records, the Veteran has had a history of hypertension for some 25 years and that his hypertension very likely contributed to his TIA's and his chest pain.  This evidence now associated with the claims file is new as it was not previously of record.  Further, the evidence is material as it relates to an unestablished fact necessary to substantiate the claims-relating the claimed disorders to a now service-connected disability-and it raises a reasonable possibility of substantiating the claims.  Thus, new and material evidence has been received and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 



ORDER

New and material evidence has been received, and the claim for service connection for a heart disorder, to include as secondary to service-connected disability, is reopened.  

New and material evidence has been received, and the claim of entitlement to service connection for a cerebrovascular accident (CVA), including a transient ischemic attack (TIA) to include as secondary to service connected disability is reopened. 


REMAND

In an April 2012 VA Report of General Information, it is noted that the Veteran's wife called and informed VA that he had recently suffered a stroke and was under the care of a VA physician at the VAMC.  She requested that these records be obtained and considered in his claim.  The records are not contained in the claims file or the Veteran's Virtual VA file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Veteran's spouse has identified possible outstanding VA records pertinent to his claims on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b). 

The record contains a statement from a private clinician in which he relates the Veteran's TIA and chest pain to his service-connected hypertension.  Under McClendon v. Nicholson, 20 Vet. App. 79, 81(2006), VA must provide a medical examination in disability  compensation (service-connection) claims when there is (1) competent evidence of a current disability or persistent or  recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in  service or establishing certain diseases manifesting during  an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be  associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent  medical evidence on file for VA to make a decision on the claim.  McClendon, 20 Vet. App. at 81; see also 38 U.S.C.A § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The Board finds that the Veteran should be examined and a nexus opinion should be obtain to determine the nature and etiology of any CVA, TIA or heart disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain complete records of the Veteran's treatment at the VA medical facilities in Muskogee from 2011 to date.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  The Veteran must be afforded the appropriate VA examination to determine whether he has any CVA/TIA residuals or any heart disorder and if so the etiology of each, to include whether any disorder found is related to service or to the service-connected hypertension.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed CVA/TIA residuals or heart disorder is related to the Veteran's active duty service or to his service connected hypertension.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why any opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DENNIS CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


